Citation Nr: 0618254	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a disability 
exhibited by blurred vision.

4.  Entitlement to an increased initial evaluation for right 
ear hearing loss, currently evaluated as noncompensable.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983, with subsequent periods of active duty and inactive 
duty for training in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted the veteran's claim of 
entitlement to service connection for right ear hearing loss 
at a noncomepsnable evaluation, and which denied the 
veteran's other claims of entitlement to service connection 
as noted above.  The veteran continues to disagree with the 
level of disability assigned to his right ear hearing loss.  
Additionally, during the course of this appeal, a November 
2005 rating decision granted the veteran service connection 
for right shoulder and right knee disabilities.  Thus the 
remaining issues in appellate status are as noted above.  
These issues were remanded for further development in January 
2004 and July 2004, and now return again before the Board.

The Board notes that, in a statement dated August 2004, it 
appears the veteran may have been filing an additional claim 
for tinnitus.  Upon remand, the RO is requested to clarify 
this matter with the veteran.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran's back disability is not related to service.

2.  The veteran does not have a current diagnosis of migraine 
headaches; the preponderance of the evidence of record 
indicates that the veteran does not have a headache 
disability related to service.

3.  The preponderance of the evidence of record indicates 
that the veteran's disability manifested by blurred vision is 
due to refractive error.

4.  The veteran has a moderate to moderately severe hearing 
loss in the right ear; the veteran's left ear is not service 
connected.


CONCLUSION OF LAW

1.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  A disability manifested by blurred vision was not 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). 

4.  The criteria for a compensable evaluation for the 
veteran's service connected right ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in July 2004.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim, except for the issue discussed in the Remand 
below.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Since these claims are being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


Service connection for a low back disability, migraine 
headaches, and a disability manifested by blurred vision.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

Under 38 C.F.R. § 3.303(c) (2005), refractive errors of the 
eye are not diseases or injuries for the purpose of VA 
disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current back disability is not related to service.  
The veteran was seen on occasion during his initial period of 
service, from March 1980 to March 1983, for low back pain and 
strain.  The veteran reported, on a February 1983 report of 
medical history, that he had or had had problems with back 
pain; the veteran's February 1983 separation examination 
report is negative for any findings related to the veteran's 
back.  An April 1984 VA examination upon entry into the 
National Guard notes no back disability, and the veteran did 
not mention any problems with his back on an April 1984 
report of medical history.  A January 1992 "quad" 
examination indicates that the veteran's back was normal, and 
a January 1992  report of medical history also shows that the 
veteran reported no back trouble at that time.  Thus it 
appears that, while the veteran may have sustained a back 
injury during his first period of service, the Board finds, 
in light of subsequent negative examinations, that any back 
disability sustained during the veteran's first period of 
service was acute and transitory and resolved without 
residuals.

The evidence also indicates that the veteran was involved in 
a car accident while on active duty for training in May 1995, 
from which records indicate the veteran sustained a neck 
strain and a low back strain.  In this regard however, the 
veteran received a VA examination in August 2004, and the 
examiner at that time opined that the veteran's diagnosed 
early lumbar degenerative disc disease is just as likely as 
not secondary to a normal aging process.  The examiner went 
on to explain that he felt the back injury the veteran 
incurred in May 1995 in a motor vehicle accident was acute 
and transitory and unrelated to the veteran's current 
existing lumbar degenerative disc disease, which is secondary 
to the aging process.  The tenor of this examiner's opinion 
is that the veteran's current back disability is not related 
to acute problems in service, but to aging.  Therefore, the 
Board finds by a clear preponderance of the evidence that 
current back disability is unrelated to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board finds that the preponderance of the evidence of 
record indicates that the veteran does not currently have 
migraine headaches related to service.  In this regard, the 
Board notes initially that the veteran's claims file does not 
contain a confirmed diagnosis of migraine headaches.  The 
veteran's service medical records do note several occasions 
on which the veteran reported headaches, particularly in 
December 1980 and June 1981; however, those headaches were 
noted to be part of the veteran's diagnosis of a cold.  
Furthermore, the veteran received a neurology consultation in 
1981 because of headaches, some blurred vision, and double 
vision; however, no underlying disability was found.  None of 
the veteran's service examinations, to include a seperation 
examination dated February 1983, and a "quad" exam dated 
January 1992, noted any treatment for, or any complaints of, 
any headaches.  The veteran's recent outpatient treatment 
records show no recent treatment for this disability.  The 
report of the veteran's May 2005 VA examination noted that 
the veteran himself reported that he first had the onset of 
what he considered migraine headaches in 2003, many years 
after his seperation from service.  That examination also 
indicated that there were no findings compatible with 
migraine type headaches, and the examiner found that the 
veteran had no evidence of a history of migrainous headaches.  
Thus, it does not appear that the veteran has a current 
diagnosis of migraine headaches.  The Board also points out 
that, while the veteran did have headaches in service, they 
were not associated with chronic pathology, and the current 
examiner has not found the veteran's current complaints of 
headaches related to service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Finally, the Board finds that service connection is not 
warranted for a disability exhibited by blurred vision.   
Service medical records do show that the veteran was seen in 
service with a complaint of blurred vision in October 1981, 
and was found to have a convergence problem leading to seeing 
double or blurred.  The veteran was advised to perform 
convergence exercises or "pencil pushups".  The veteran's 
January 1992 "quad" examination also did note that the 
veteran continued to have convergence problems.  The report 
of VA examination dated June 2005 indicates that the veteran 
reported problems with eye pain, burning, and blur at 
distance and near, which he indicated occurred after multiple 
motor vehicle accidents; however the veteran was then 
diagnosed with refractive error, hyperopia, and presbyopia of 
both eyes.  The examiner noted that the veteran's blurred 
vision and ocular complaints were not related to any active 
military service but to uncorrected refractive error and 
aging.  As noted above, refractive errors of the eye are not 
considered diseases or injuries for the purpose of VA 
disability compensation.  Therefore, while the veteran did 
have complaints of blurred vision in service, the 
preponderance of the evidence of record indicates that this 
is due to refractive error of the eye, for which VA 
disability compensation is unavailable.  See 38 C.F.R. 
§ 3.303 (2005).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to an initial compensable evaluation for right 
ear hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.   In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In this regard, the Board notes that, currently, the 
veteran's service connected hearing loss is evaluated as 
noncompensable under 38 C.F.R. § 4.85 (2005).   The Board 
notes that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  However, if 
the revised regulations are more favorable to the veteran, 
then an award of an increased rating based on a change in law 
may be granted retroactive to, but no earlier than, the 
effective date of the change, in this case, August 30, 2002.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The regulations noted above had not become effective at the 
time the RO issued the appealed June 1998 decision, nor the 
April 1999 statement of the case.  Therefore, prior to 
reaching the analysis of this claim on the merits, the Board 
has considered whether or not the veteran would be prejudiced 
if the Board proceeded with appellate consideration of the 
claim without prior consideration of the new criteria by the 
RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85 (2005).  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign a compensable evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables.  There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and, as 
they would not be applicable to the veteran's right ear 
hearing loss, as no useable hearing loss test conducted 
during the course of this appeal met the criteria for 
38 C.F.R. § 4.86, consideration of these newly developed 
criteria would by no means affect the outcome of the 
veteran's claim in this case.  In sum, the Secretary has 
stated that:

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance. However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes the results 
of the July 1998 examination which indicate that the veteran 
had an average pure tone threshold in the right ear of 40 
decibels with speech recognition of 100 percent.  Evaluating 
these test scores based on Table VI found at 38 C.F.R. § 
4.85, the veteran's right ear hearing acuity is at Level I.  
Since the veteran is not service connected for his left ear, 
38 C.F.R. § 4.85(f) indicates that the veteran's left ear 
should be evaluated as Level I for rating purposes.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a noncompensable evaluation.

The veteran received a VA hearing assessment in October 2001.  
However, at that time, the veteran's pure tone threshold 
average at 3000 Hertz was not measured, nor were the 
veteran's specific speech recognition scores noted at that 
time, making it impossible to determine accurately what the 
veteran's hearing should be rated at based on this test.  

The results of the May 2005 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 56 decibels with speech recognition of 68 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level V.  Since the veteran is not service connected for his 
left ear, 38 C.F.R. § 4.85(f) indicates that the veteran's 
left ear should be evaluated as Level I for rating purposes.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, also warrants a noncompensable evaluation.  
The veteran does not exhibit an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86 (2005).

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increase in his hearing loss 
evaluation, and, therefore, an increased evaluation for right 
ear hearing loss is not warranted.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.   However, the 
noncompensable rating has been in effect since the effective 
date of service connection for hearing loss, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a disability exhibited 
by blurred vision is denied.

Entitlement to an increased initial evaluation for right ear 
hearing loss, currently evaluated as noncompensable, is 
denied.





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


